Citation Nr: 0425446	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  94-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He also had active service from September 1947 to 
November 1948, which in an April 1958 administrative decision 
the RO determined to have been under dishonorable conditions 
for VA purposes; VA benefits are prohibited based on any 
disability incurred in or aggravated during this period.  The 
veteran died in March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the appellant's application 
to reopen a claim of service connection for the cause of the 
veteran's death.  The appellant is the widow of the veteran, 
and she perfected a timely appeal of this determination to 
the Board.

When this case was initially before the Board in June 1998, 
the Board denied the application to reopen this claim.  The 
appellant then appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in a December 1998 order, 
granted a motion by VA to vacate the June 1998 Board decision 
and remand the case for further action.  In September 1999, 
the Board remanded the case to the RO for further development 
and adjudication.

In a June 2000 decision, the Board again denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death.  The 
appellant appealed to the Court, which in a November 2000 
order granted the parties' joint motion to vacate the Board's 
June 2000 decision and remanded the case for further action.  
In June 2001, the Board again remanded the case to the RO for 
additional development and adjudication.

Thereafter, in a September 2002 decision, the Board again 
denied the appellant's application to reopen the claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed to the Court, which in a February 2003 
order granted the parties' joint motion and vacated the 
Board's September 2002 decision and remanded the case for 
further action.  In October 2003, the Board remanded this 
case for further RO action to comply with the Court's 
February 2003.

Because the RO has confirmed and continued the denial of the 
appellant's appeal, this case has been returned to the Board 
for further appellate consideration.

As a final preliminary point, the Board observes that the 
appellant testified at an RO hearing in November 1995.  
Thereafter, on her Substantive Appeal, she indicated that she 
wished to appear at a hearing held before a traveling Member 
of the Board (now known as a Veterans Law Judge).  The RO 
acknowledged her request; however, in a signed February 1996 
statement, the appellant explained that she preferred to 
testify at another RO hearing instead of appearing before a 
traveling Member of the Board; that latter hearing was held 
in July 1996.  In light of the foregoing, the Board concludes 
that the appellant has withdrawn her request for a Board 
hearing.


FINDINGS OF FACT

1.  In a January 1988 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  In an October 1989 decision, the Board denied the 
appellant's application to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.

3.  Evidence added to the record since the October 1989 Board 
decision that denied the appellant's application to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death does not bear directly and substantially 
upon the specific matter under consideration, is cumulative 
or redundant of the evidence previously of record, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1989 decision that denied the 
appellant's application to reopen a claim of service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 211(a), 4003(a), 4004(b) (West 1988) 
(redesignated as 511(a), 7103(a) and 7104(b), respectively 
(2002)); 38 C.F.R. § 19.194 (1989).

2.  Evidence received since the October 1989 Board decision 
is not new and material; the appellant's application to 
reopen a claim of service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's application 
to reopen a claim of service connection for the cause of the 
veteran's death and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

With regard to VA's duty to notify, the Board notes that in 
compliance with the Board's October 2003 remand instructions, 
in December 2003 the RO sent the appellant her a letter that 
comprehensively advised her of the information and evidence 
that was of record, the information and evidence that was not 
of record that was necessary to substantiate her claim, and 
identified the information and evidence that VA would provide 
as well as the information and evidence the appellant was 
responsible for submitting.  In the letter, the RO stated 
that if the appellant identified any pertinent evidence, it 
would assist her in obtaining that evidence.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the letter notified her 
that she should submit any evidence in her possession that 
pertains to the claim.  

In addition, the appellant and her representative have been 
provided with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
which notified them of the evidence needed by the appellant 
to prevail on the claim.  Moreover, in the Board's June 1998, 
June 2000 and September 2002 decisions, as well as in the 
Board's September 1999, June 2001 and October 2003 remands, 
VA notified the appellant of the standard for submitting new 
and material evidence to substantiate her claim, and in those 
three remands offered to assist her in obtaining any relevant 
evidence.  In light of the foregoing, and because the RO 
readjudicated the appellant's appeal after a de novo 
consideration of the record in a February 2004 rating 
decision that was issued to the appellant as part of the SSOC 
dated that same month, see Pelegrini v. Principi, 18 Vet. 
App. at 122-24, the Board finds that VA gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, in signed August 1996 and March 
1998 statements, the appellant reported that she had 
furnished all the evidence she had, i.e., in her possession.  
In addition, she has failed to respond to the RO's December 
2003 letter, further indicating that there was no pertinent 
evidence in her possession.  

With respect to VA's duty to assist, the Board notes during 
this appeal, the appellant has testified at hearings held 
before hearing officers at the RO in November 1995 and July 
1996.  Further, VA has associated with the claims folder all 
pertinent, identified, existing records of the veteran's 
medical care.  In light of the foregoing, and because the 
appellant's attorney has been afforded numerous opportunities 
to offer written argument in support of this claim, both 
before the Board and the Court, the Board will thus proceed 
with the consideration of this case.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claims at 
this time, without a fourth remand of the case to the RO to 
provide additional assistance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist her 
in the development of this claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff 'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  




Background

The veteran had active honorable military service from 
January 1946 to July 1947. This included foreign service in 
Japan from August 1946 to June 1947.  During his lifetime, 
his only service-connected disability was residuals of a 
gunshot wound of the left foot, rated as noncompensably 
disabling.

Service medical records from the veteran's period of 
honorable active duty show no cancer or throat conditions.  
On medical examination performed for separation purposes 
conducted in June 1947, the veteran's throat, mouth and lungs 
were clinically normal and a chest X-ray study revealed no 
significant abnormality.

Service connection was established, with a noncompensable 
evaluation, for residuals of a gunshot wound of the left foot 
in a September 1947 rating decision.

The veteran also had other than honorable service from 
September 1947 to November 1948.  On medical examination 
performed for separation purposes at the end of the veteran's 
second period of service in November 1948, the veteran's 
throat, mouth and lungs were clinically normal.  A chest X- 
ray study was normal.

At an October 1961 VA examination, the veteran's head, neck, 
mouth, and throat were clinically normal.  On examination of 
his respiratory system, the examiner noted resonant normal 
breath sounds.

In July 1966, the RO found the veteran was permanently and 
totally disabled for non-service-connected pension purposes, 
based on multiple non-service-connected conditions; among 
these conditions, during his lifetime the veteran suffered 
from paranoid schizophrenia, which was evaluated as 100 
percent disabling for pension purposes.

VA hospital records, dated in August 1968, show that he was 
admitted for chronic alcoholism with toxic encephalopathy and 
grand mal seizures.  On admission, his throat and pharynx 
were clear, his mouth was negative, his uvula was mid-line, 
and his tonsils were not present.  His lungs were clear to 
percussion and auscultation.

At a February 1972 VA examination, the veteran's head, neck, 
and throat were listed as normal.

Post-service medical records are negative for diagnosis of 
cancer or a throat condition until the 1980s.  A VA discharge 
summary shows that he was hospitalized from January 1985 to 
March 1985 for complaints of dysphagia.  On admission, the 
examiner noted that, in October 1983, he had a supraglottic 
pharyngectomy and left radical neck dissection with no 
postoperative radiation.  He refused to undergo surgery and 
underwent radiation therapy during the current hospital 
admission, and the examiner indicated that the veteran 
continued to smoke cigarettes during this period against 
medical advice.  The primary discharge diagnosis was tonsil 
carcinoma, metastatic to the neck.

Subsequent VA medical records show treatment for complaints 
of dysphagia and shortness of breath.  An October 1985 
treatment note indicates that on physical examination, there 
was a right laryngeal carcinoma.

The veteran's medical certificate of death shows that he died 
on March 19, 1986.  The primary cause of death was listed as 
carcinoma of the larynx with metastases to the mediastinum.  
No contributory causes of death were listed.  In an attached 
form entitled "physician's confidential cause of death," 
the immediate cause of death was listed as metastatic 
squamous cell carcinoma, of two years duration, and the 
antecedent cause was listed as supraglottic laryngeal 
carcinoma, of three years duration.  The doctor noted that in 
December 1985, during the terminal hospitalization, a neck 
exploration and tracheotomy revision were performed, which 
revealed widely metastatic carcinoma invading the mediastinum 
and major structures.

In April 1986, the appellant submitted a claim for service 
connection for the cause of the veteran's death.

By a statement dated in February 1987, the appellant asserted 
that the veteran incurred carcinoma of the larynx during 
military service in Japan.  She also contended that he 
incurred epilepsy and a spinal cord injury during military 
service and that these conditions contributed to his death.

In a March 1987 RO hearing, the appellant testified that the 
veteran incurred squamous cell carcinoma during military 
service and that he was treated for the condition at that 
time.

In a January 1988 Board decision, service connection was 
denied for the cause of the veteran's death.

In March 1988, the appellant submitted an application to 
reopen a claim for service connection for the cause of the 
veteran's death.

By a statement dated in October 1988, a private physician, 
Dr. Eustace E. Corbin, reported that the veteran was 
hospitalized in December 1985 for continued malnutrition, 
dysphagia, weight loss, and tumor of the left neck, and 
underwent a bronchoscopy and biopsy of the epiglottis.  On 
examination, the veteran was noted to have tumor stenosis in 
this area.  Dr. Corbin concluded that the disease was 
initiated while the veteran was on active duty, based on the 
veteran's report that during overseas military service he 
contracted an "incurable disease" that caused his 
disability.

At a December 1988 RO hearing, the appellant reiterated many 
of her assertions.

By a letter dated in February 1989, a VA hospital 
administrator stated that the veteran was hospitalized from 
December 1985 to March 1986, when he died of partial tracheal 
obstruction.

In an October 1989 decision, the Board denied the appellant's 
application to reopen a claim for service connection for the 
cause of the veteran's death.  Evidence submitted subsequent 
to this decision is summarized below.

In February 1993, the appellant submitted an application to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death.  She enclosed the first 
page of a VA autopsy report on the veteran.  The principal 
diagnosis was supraglottic squamous cell carcinoma of the 
larynx with metastases to the neck and mediastinum, status 
post supraglottic laryngectomy and left radical neck 
dissection in 1983, status post radiation therapy to the neck 
in 1985, status post revision of tracheostomy and clavicular 
head resection in December 1985, and local recurrence of 
squamous cell carcinoma and necrosis of the larynx.  The 
secondary diagnosis was bronchopneumonia, acute, extensive, 
diffuse, bilateral, with abscess formation in the left upper 
lobe.  The report indicates that additional pages were 
attached, which were not included in the copy submitted by 
the appellant.

By a statement dated in November 1993, the appellant asserted 
that the veteran died of a service-connected condition, that 
he was a prisoner-of-war (POW), and that he was paralyzed.

At a November 1995 RO hearing, the appellant reiterated many 
of her assertions, and testified that the veteran had 
overseas military service under a different name. She said he 
was captured overseas and incurred a spinal cord injury for 
which he was treated in Tokyo, Japan.  She was unsure as to 
when the veteran incurred cancer, but asserted that the 
cancer was related to the in-service spinal cord injury.

At a July 1996 RO hearing, the appellant reiterated many of 
her assertions, and testified that the veteran was a POW.  
She submitted a May 1979 United States Government memorandum 
(a "to whom it may concern" memorandum signed by a VA 
veterans' benefits counselor) which states that the veteran 
was rated 100 percent service-connected.

In a July 1996 letter, the RO requested information from the 
appellant regarding the veteran's alleged POW confinement.

By a letter dated in August 1996, the appellant stated that 
the veteran was a POW in Japan, and that she did not know the 
date of his confinement.

By an August 1996 memorandum, the National Personnel Records 
Center (NPRC) stated that it was unable to verify any POW 
status for the veteran.

In February 1997, the appellant submitted duplicate copies of 
the veteran's honorable discharge and separation 
qualification record.

In August 1997, the RO requested additional information from 
the appellant.

In September 1997, the appellant submitted a partially 
completed request for information, as well as duplicate 
copies of the veteran's service medical records, and 
duplicate copies of his honorable discharge and separation 
qualification record.  She also submitted a copy of a January 
1986 VA memorandum listing the amounts of non-service-
connected pension benefits paid to the veteran during his 
lifetime.

In June 1998, the Board denied the appellant's application to 
reopen her claim for service connection for the cause of the 
veteran's death.  In a December 1998 Court order, the June 
1998 decision was vacated, and the case was remanded to the 
Board.

By a letter dated in July 1999, the appellant's 
representative asserted that additional VA medical records 
should be associated with the claims file.

In September 1999, the Board remanded the case to the RO for 
additional procedural development.

By letters to the appellant and her representative dated in 
October 1999, the RO requested that they specifically 
identify any relevant VA or non-VA medical records which were 
not already in the claims file.  No response was received to 
these letters. 

In June 2000, the Board again denied the appellant's 
application to reopen her claim for service connection for 
the cause of the veteran's death.  In a November 2000 Court 
order, the June 2000 decision was vacated, and the case was 
remanded to the Board.

In June 2001, the Board again remanded the case to the RO for 
additional development.  

In June 2002, additional medical evidence was received at the 
RO.  A pathology report dated in October 1983 showed cancer 
of an epiglottic mass, and a pathology report dated in 
January 1985 showed cancer of the tongue.  Various 
administrative records were also received concerning the 
veteran's VA treatment in the 1980s for throat/mouth cancer.  
The file shows the RO made extensive efforts to obtain any 
additional VA records, as requested by the June 2001 Board 
remand, but no such records could be found.

Finally, as noted in the introduction, in a September 2002 
decision, the Board again denied the appellant's application 
to reopen the claim of service connection for the cause of 
the veteran's death, and in a February 2003 order, the Court 
granted the parties' joint motion and vacated the Board's and 
remanded the case for further action.  In October 2003, the 
Board remanded this case for further RO action to comply with 
the Court's February 2003.

Analysis

In her statements and testimony, the appellant essentially 
contends that the veteran incurred cancer and a spinal cord 
injury during military service in Japan, where she reports he 
was interned as a POW.  She maintains that these conditions 
led to cancer of the larynx, which led to his death.  
Although some of the appellant's theories regarding the 
etiology of the veteran's fatal cancer are new, her 
application remains one to reopen the previously denied 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a period 
of active service from which the individual was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service 
connection for a malignant tumor will be presumed if manifest 
to a compensable level within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA benefits, such as compensation and dependency and 
indemnity compensation, are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The 
veteran's service from January 1946 to July 1947 was 
honorable, meaning that disabilities incurred in or 
aggravated during this period may be service connected.  Any 
claimed disability incurred in or aggravated during the 
veteran's September 1947 to November 1948 service, however, 
may not be service connected because he received an 
undesirable discharge and an April 1958 VA administrative 
decision found this period of service dishonorable for 
purposes of entitlement to VA benefits.

The appellant's application to reopen a claim for service 
connection for the cause of the veteran's death was 
previously denied in an October 1989 Board decision.  Thus, 
the October 1989 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed her application 
to reopen a claim of service connection for the cause of the 
veteran's death in February 1993, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because she filed 
it at the RO in February 1993.

Evidence considered at the time of the October 1989 Board 
decision includes the service medical records, which show no 
larynx or throat cancer during the veteran's January 1946 to 
July 1947 honorable active duty; post-service medical records 
showing no diagnosis of larynx cancer until 1983; and the 
veteran's death certificate reflecting that the immediate 
cause of death was carcinoma of the larynx with metastases to 
the mediastinum.  At the time of the 1989 Board decision, 
there was no competent medical evidence demonstrating that 
the veteran's single established service-connected condition 
(residuals of a gunshot wound to the left foot) played a role 
in his death, or demonstrating that the veteran's death was 
linked to his honorable service.

Evidence received since the October 1989 Board decision 
includes duplicate copies of some of the veteran's service 
medical records, duplicate copies of the veteran's honorable 
discharge and separation qualification record, and a 
duplicate copy of a January 1986 VA memorandum listing the 
amounts of non-service-connected pension benefits paid to the 
veteran during his lifetime.  These documents are not new 
evidence since they contain information which is duplicative 
of that previously considered. 38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).

Additional evidence received since the October 1989 Board 
decision includes a copy of a May 1979 memorandum, signed by 
a veterans' benefits counselor, which states that the veteran 
was rated 100 percent service-connected.  Although this 
memorandum is new, in that it was not previously considered 
by the Board, it is not material evidence, as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Moreover, the May 1979 memorandum is obviously in error.  
During his lifetime the veteran had a permanent and total 
disability rating for non-service-connected pension purposes, 
but he had only one service-connected disability, which was 
rated as noncompensably disabling.

Evidence received since the October 1989 Board decision also 
includes pathology reports from October 1983 and January 
1985, showing the veteran had throat/mouth cancer.  
Additional evidence also includes a VA autopsy report on the 
veteran.  This report indicates that the principal diagnosis 
was supraglottic squamous cell carcinoma of the larynx with 
metastases to the neck and mediastinum, and that the 
secondary diagnosis was bronchopneumonia, acute, extensive, 
diffuse, bilateral with abscess formation in the left upper 
lobe.  These additional medical records are not new evidence 
because they contain information which is redundant or 
cumulative of that previously considered.  Moreover, the 
medical records do not link the condition with service and 
are not material evidence since they are not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Vargas-Gonzalez, supra.

Since the 1989 Board decision, the appellant has again 
asserted that the veteran's cancer was causally related to 
his military service, this time asserting the theory that the 
veteran incurred a spinal cord injury during service (when he 
allegedly was a POW) and that this led to his fatal cancer.  
Indeed, during her November 1995 and July 1996 RO hearings, 
the transcripts of which are new since they were not of 
record at the time of the October 1989 Board decision, the 
appellant testified that the veteran entered service shortly 
after Pearl Harbor, presumably in support of her contention 
that the veteran was a POW, and reiterated that his death was 
related to his World War II service.  In this regard, 
however, the Board notes that the evidence shows the veteran 
was not a POW.  Contrary to her statements and testimony, 
official military records show that the veteran did not enter 
active military service until January 1946, and his foreign 
service in Japan took place after the enemy had surrendered.  
Further, many of the appellant's assertions are not new as 
they are duplicative of her statements that were of record at 
the time of the prior final denial of service connection for 
the cause of the veteran's death.  Id.  

Although the Board does not question the sincerity of the 
appellant's conviction that the veteran's fatal conditions 
are related to his period of service, the Board notes that, 
as a lay person, the appellant is not competent to establish 
a medical diagnosis or show a medical etiology merely by her 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); cf. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology since that is beyond the competence of a lay person 
and is not capable of lay observation, the Board finds that 
the preponderance of the evidence is against a showing that 
the cause of the veteran's death was related to his honorable 
period of service.  As such, because there is no basis upon 
which to grant the appellant's claim, the appeal must be 
denied.

In sum, the Board concludes that new and material evidence 
has not been submitted since the October 1989 Board decision 
that denied the appellant's application to reopen a claim for 
service connection for the cause of the veteran's death.  
Thus, the claim has not been reopened, and the October 1989 
Board decision remains final.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for the 
cause of the veteran's death is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



